Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00348-CV

                 ANDERSON-JENKINS SIGNATURE HOMES, LTD. and
                      Anderson-Jenkins Signature Homes GP, LLC,
                                      Appellants

                                              v.

                     Benjamin Randolph ALLEN, III and Kelley P. Allen,
                                        Appellees

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 17-148
                          Honorable Bill R. Palmer, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order denying
appellants’ motion to compel arbitration is REVERSED. We RENDER an order granting
appellants’ motion to compel. We ORDER that appellants are awarded the costs they incurred
related to this appeal. We further ORDER that this court’s June 1, 2018 stay of the trial court
proceedings is lifted.

       SIGNED December 5, 2018.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice